Citation Nr: 9922068	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  97-11 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to a compensable rating for hemorrhoids.


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to May 
1979.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which the RO denied the veteran's petition 
to reopen his claim of entitlement to service connection for 
an acquired psychiatric disorder and denied his claim of 
entitlement to a compensable rating for hemorrhoids.  The 
veteran subsequently perfected an appeal of that decision.

In a December 1997 decision the Board granted the veteran's 
petition to reopen his claim of entitlement to service 
connection for an acquired psychiatric disorder and remanded 
both the veteran's claims for additional development.  Upon 
completion of this development the RO again denied the 
veteran's claims.  Accordingly, this case is properly before 
the Board for appellate consideration.


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claims.  In an undated certified letter mailed to the RO in 
July 1998 the veteran requested "a personal hearing at St. 
Pete VARO."  There is no indication in the record that the 
RO made any attempt to clarify whether the veteran wanted a 
travel board hearing before a member of the Board sitting at 
the RO or a personal hearing with a local officer, nor is 
there any indication that any type of hearing was scheduled 
or held.  Accordingly, the Board finds that the veteran's 
claims must be remanded to the RO so that his desires with 
regard to the type of hearing he wants can be clarified, and 
so that appropriate action can be taken on his request.

In the event that the veteran no longer wants a hearing, or 
only wants a hearing before a local RO hearing officer, the 
RO should also forward the record back to the VA physician 
who performed the psychiatric examination in October 1998 for 
clarification.  The examiner notes in his report that he is 
unable to make a diagnosis of the veteran's psychiatric 
disorder due to the veteran's embellishment of his symptoms 
during the examination; however, the examiner indicates that 
the veteran does indeed suffer from a psychiatric disorder.  
Accordingly, the Board requests that the examiner once again 
peruse the claims file and attempt to define the disorder or 
at least clarify if his inability to make a diagnosis is due 
to the fact that the veteran does not have a psychiatric 
disorder other than a personality disorder or if it is his 
opinion that the veteran has a psychiatric disorder, but he 
cannot identify what it is due to the veteran's actions at 
the examination.  Moreover, while the examiner discussed in 
detail why he felt schizophrenia was an inappropriate 
diagnosis, he failed to address why the veteran's prior 
diagnoses of schizoaffective disorder, bipolar disorder, and 
major depression are equally unlikely.  Upon reconsideration, 
the Board requests that the examiner address these diagnoses, 
and why they are not applicable to the veteran.  
Additionally, if the examiner believes that the veteran does 
indeed have a psychiatric disorder, even if unidentified, the 
Board requests that the examiner respond to the questions in 
the prior remand regarding date of onset and etiology of the 
veteran's "unidentifiable" disorder.  

In the event that the examiner who previously examined the 
veteran is not available, the RO should forward the claims 
file to a different VA psychiatric examiner for review and 
this examiner should render an opinion as to the veteran's 
current disorder, if any, and the onset and etiology of his 
current disorder.  An examination is not required unless the 
examiner feels that it is necessary.  Additionally, upon 
remand the veteran should be given the opportunity to add any 
recent lay or medical evidence to the record.  See 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1998); Quarles v. Derwinski, 3 Vet. App. 129 (1992).

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the United States Court of 
Appeals for Veterans Claims.  For that reason, to ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
request that he clarify whether he wants 
a hearing before a member of the Board 
sitting at the RO or a hearing before a 
local hearing officer.  Upon 
clarification, the RO should schedule the 
appropriate hearing.

2..  If, and only if, the veteran no 
longer wants a hearing or desires a 
hearing before a local hearing officer, 
the RO should notify the veteran that if 
he has any additional lay or medical 
evidence he wishes to submit to support 
his claim he may do so, particularly 
evidence he may have obtained since the 
last remand in December 1997 and which 
may not currently be in the claims file.

3.  If, and only if, the veteran no 
longer wants a hearing or desires a 
hearing before a local hearing officer, 
the RO should also attempt to secure 
copies of all VA outpatient treatment 
records pertaining to the veteran from 
the mental health clinic at the VA 
medical facility in Orlando, Florida, 
from January 1996.

4.  If, and only if, the veteran no 
longer wants a hearing or desires a 
hearing before a local hearing officer, 
the RO should forward the claims file to 
the VA examiner who performed the October 
1998 VA psychiatric examination.  The 
examiner should be asked to clarify his 
opinion regarding his inability to 
provide an Axis I diagnosis.  The Board 
requests that the examiner once again 
peruse the claims file and attempt to 
define the disorder or at least clarify 
if his inability to make a diagnosis is 
due to the fact that the veteran does not 
have a psychiatric disorder other than a 
personality disorder or if it is his 
opinion that the veteran has a 
psychiatric disorder, but he cannot 
identify what it is due to the veteran's 
actions at the examination.  Moreover, 
while the examiner discussed in detail 
why he felt schizophrenia was an 
inappropriate diagnosis, he failed to 
address why the veteran's prior diagnoses 
of schizoaffective disorder, bipolar 
disorder, and major depression are 
equally unlikely.  Upon reconsideration, 
the Board requests that the examiner 
address these diagnoses, and why they are 
not applicable to the veteran.  
Additionally, if the examiner believes 
that the veteran does indeed have a 
psychiatric disorder, even if 
unidentified, the Board requests that the 
examiner respond to the questions in the 
prior remand regarding date of onset and 
etiology of the veteran's 
"unidentifiable" disorder.  In the 
event that the examiner who previously 
examined the veteran is not available, 
the RO should forward the claims file to 
a different VA psychiatric examiner for 
review and this examiner should render an 
opinion as to the veteran's current 
disorder, if any, and the onset and 
etiology of his current disorder.  An 
examination is not required unless the 
examiner feels that it is necessary.  

5.  If, and only if, the veteran no 
longer wants a hearing or desires a 
hearing before a local hearing officer, 
after the development requested above has 
been completed to the extent possible, 
the RO should again review the record and 
consider all the additional evidence.  If 
any benefit sought, for which an appeal 
has been perfected, remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and given the opportunity to 
respond thereto with additional argument 
and/or evidence.  Thereafter, the case 
should be returned to the Board, if in 
order.  The Board intimates no opinion as 
to the ultimate outcome of this case.  
The veteran need take no action until 
notified.



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


